Citation Nr: 1506439	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-46 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for cold injury residuals to the upper extremities for accrued benefits purposes.

4.   Entitlement to service connection for cold injury residuals to the lower extremities for accrued benefits purposes.

5.  Entitlement to special monthly compensation for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1958.  He died in May 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from March 2008 and April 2008 rating decisions issued during the Veteran's lifetime by the VA Regional Office (RO) located in Hartford, Connecticut.  Additionally, the appellant perfected an appeal of a September 2009 rating decision after his death.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in May 2009.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO determined that the appellant met "the basic eligibility for substitution" in December 2014 and is therefore properly considered the substitute claimant for the Veteran's pending claims listed above pursuant to 38 C.F.R. § 3.1010 (2014).   

As a preliminary matter, the Board also notes that the appellant stated on several occasions that the Veteran's service treatment records are unavailable and have been destroyed by a fire.  However, the Veteran's service treatment records, including his entrance and separation examinations, were obtained in May 1958 by VA and are included as part of the first volume of the paper file.

After carefully reviewing the record, the Board notes that, prior to his death, the Veteran raised the issue of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for arthritis in an August 2007 statement.  However, even though the appellant can properly pursue this claim as his substituted claimant, the issue was never adjudicated by the Agency of Original Jurisdiction (AOJ) in a rating decision.  Accordingly, the Board does not have jurisdiction over the matter, and it is hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board finds that a remand is necessary for additional development.




I.  Proper 38 C.F.R. § 3.103 Notice of the Substitution Decision

With respect to the appellant's three accrued benefits claims, the Board notes that she has not been provided with adequate notice of the RO's decision granting her eligibility as a substituted claimant.  The RO issued a decision in December 2014, stating that "we have substituted you as the claimant in your late husband's appeal for residuals of cold injuries to the upper extremities, residuals of cold injuries to the lower extremities, and special monthly compensation."  Although this decision appears to have been properly mailed to the appellant's last known address, 38 C.F.R. § 3.1010(e)(1) requires the AOJ to provide "written notification of the granting or the denial of a request to substitute to the person who filed the request, together with notice in accordance with § 3.103(b)(1)."  (Emphasis added).  Under 38 C.F.R. § 3.103(b)(1), notification must be sent to both a claimant and his/her representative.  Here, the RO failed to provide a copy of the decision to the appellant's representative.  In light of the fact that the December 2014 substitution decision addressed to the appellant was returned as undeliverable, the failure to provide notice to the representative of record may be extremely prejudicial because neither the appellant nor her representative may be aware of the substitution decision.  Accordingly, a remand is necessary to cure this procedural defect.

II.  Statement of the Case for DIC under the provisions of 38 U.S.C.A. § 1318

The Board recognizes that the appellant was given broad notice of the denial of DIC benefits in the September 2009 rating decision's notice letter.  See September 2009 letter ("We denied your claim for [DIC], death pension, and accrued benefits."). Thereafter, in September 2009, the appellant submitted a notice of disagreement with regard to "[e]ntitlement to Dependency & Indemnity Compensation."  As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonably construed as a disagreement with the rating decision.  Accordingly, the Board finds the September 2009 statement reflects a timely disagreement with the RO's denial of DIC benefits under 38 U.S.C.A. § 1318.  Therefore, a remand is necessary for the issuance of a statement of the case with respect to this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

III.  Outstanding Potentially Relevant Records

Next, the Board notes that the appellant submitted records in March 2011 that indicated that the Veteran had applied for Social Security Administration (SSA) disability benefits.  Additionally, a June 1998 private treatment record indicated that he received "Social Security Disability insurance."  As SSA records may be potentially relevant to the pending appeal, efforts to obtain them must be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

After these records are obtained, the appellant is encouraged to review the claims file-which now consists of six volumes with medical records from various sources-and confirm that all potentially relevant treatment records have been associated with the claims file.  If she believes any private treatment records remain outstanding, she must specify which records are outstanding and provide VA with her consent to authorize the release of these records so that VA may take steps to assist her with obtaining them.

IV.  VA Opinions for Cold Injury Residuals to the Bilateral Upper and Lower Extremities and Cause of Death

In this case, the Veteran sought treatment for complaints with respect to his upper and lower extremities shortly after service.  The Board notes that, during service, he was treated for complaints of the third finger of the right hand and first toe of the right foot, and he submitted a statement prior to his death asserting a continuity of arthritis-like symptoms since service.  Given the evidence of complaints since service, the Board finds that a medical opinion is necessary in order to determine the nature and etiology of the Veteran's alleged cold injury residuals.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service is a "low threshold").  

Moreover, the Board notes that no opinion has been obtained regarding the cause of the Veteran's death.  The Federal Circuit has provided that 38 U.S.C.A. § 5103A(a), and not (d), applies to DIC claims.  Section 5103A(a) indicates that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Section 5103A(a) "only excuses . . . VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting 38 U.S.C.A. § 5103A(a)) (citations omitted).  Here, the appellant asserted that the Veteran's arthritis was caused by service and led to many more severe ailments eventually contributing to the Veteran's death, including spinal stenosis, myopathy, a suppressed immune system, pneumonia, sepsis, urinary tract infections, and kidney infection.  Private medical records support a connection between the Veteran's diagnosis of rheumatoid arthritis and other complications.  See e.g. June 1998 private treatment record (diagnosing cervical myelopathy with central pain syndrome secondary to rheumatoid arthritis).  Additionally, in July 2010, Dr. H.G. submitted a statement indicating that the Veteran "was under my care for [a] long time, with multiple admission[s] to the hospital.  I believe th[at] his death more likely than not [is] related to his military service."  Although there was no rationale for this opinion, the Board finds that the evidence submitted is sufficient to obligate VA to obtain a medical opinion in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Provide proper notification of the December 2014 substitution decision to both the appellant and her representative in accordance with § 3.103(b)(1).

2.  Associate with the claims file SSA documents, including the medical records upon which any decision was predicated.  [If the appellant believes that there are any outstanding records potentially relevant to the appeal, she must identify those records and provide her consent to authorize the release of such records.]

3.  Issue a statement of the case that addresses the issue of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant should be informed that, in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

4.  Obtain an opinion regarding the nature and etiology of the Veteran's claimed cold injury residuals.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to the following:

(a) Whether it is at least as likely as not that the Veteran had a disability resulting from a cold injury to the upper extremities and/or lower extremities.  The examiner is directed to address the varying arthritis-related diagnoses of record and must assume that the Veteran was exposed to cold weather in Korea; and 

(b)  If residuals of a cold injury are found, whether it is at least as likely as not that the resultant disability is related to service, including service in Korea.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

5.  Obtain an opinion regarding the nature and etiology of the cause of the Veteran's death.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any of the immediate causes of death listed on the death certificate (fungal pyelonephritis, recurrent urinary tract infection, diabetes mellitis type II, cervical myelopathy) or other significant conditions contributing to the death are related to service.  In rendering the opinion, the VA examiner must specifically discuss the July 2010 opinion of Dr. H.G. (asserting that the Veteran's death was more likely than not related to his military service).
 
All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

6.  Thereafter, readjudicate the issues on appeal.  [Because the issue of special monthly compensation has not been adjudicated by the RO since the February 2009 statement of the case issued prior to the Veteran's death, readjudication of this issue must consider the evidence of record added since that time].  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




